Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16221435 filed on 12/14/2018 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application CN 201811302869.6, filed 11/02/2018 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the circuit board" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim and define the limitation earlier in the claim. 
Claims 8-12 depend on claim 7 and therefore inherit the same deficiency. 


	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (hereafter Wade) US 20130215284 A1.
In  regard to independent claim 1, Wade teaches (see Figs. 1-10) a structured light emitter module (optical unit 100 with shake correction function, unit 1 emitting light for optical device 1000 from which light beam is emitted such as laser beam, paragraphs [86, 32-37, 92, 08-18]) comprising: 
a circuit board (e.g. 15, 410, 420 paragraphs [37,]; 
a laser source mounted on the circuit board (i.e. as 1b imaging element on circuit board 15 is replaced by laser light source and serves as light /laser source instead of imaging element as optical device is applied to shake correction of optical device from which a light beam is emitted such as a laser beam pointer, e.g. paragraphs [37, 86]);  
5a structured light lens (i.e. as lenses 1a, e.g. paragraphs [36-37]); 

an optical diffraction component mounted on the optical anti-shake component (as top orifice of the lens holder 12, for light from lenses 1a, as depicted in Figs. 2a, 6, e.g. paragraphs [33-37]).  

In  regard to independent claim 7, Wade teaches (see Figs. 1-10) an electronic device comprising a structured light emitter module (optical electronic device 1000 e.g. smartphone, camera, with optical unit 100 with shake correction function, unit 1 emitting light for optical device 1000 from which light beam is emitted such as laser beam, paragraphs [86, 32-37, 92, 08-18]) comprising: 
a flexible-hard composite board (e.g. 15, 410, 420 circuit board and flexible circuit board(s), paragraphs [34,37]); 
a laser source mounted on the flexible-hard composite board (i.e. as 1b imaging element on circuit board e.g. 15 is replaced by laser light source and serves as light /laser source instead of imaging element as optical device is applied to shake correction of optical device from which a light beam is emitted such as a laser beam pointer, e.g. paragraphs [37, 86]);  
5a structured light lens received within an optical anti-shake component (1a lenses and lens holder 12 received in 500, 5, i.e. 100, as movable shake correction module drive and lens drive mechanisms, paragraphs [34-37, 43-44]); 
an optical diffraction component mounted on the optical anti-shake component (as top orifice of the lens holder 12, for light from lenses 1a, as depicted in Figs. 2a, 6, e.g. paragraphs [33-37]), 
wherein the optical anti-shake component (500, 5, of 100 movable shake correction module, paragraphs [34-37, 43-44]) is mounted on the circuit board (i.e. on 410,420, paragraphs [34, 37]) and adapted to control the structured light lens (1a lenses and lens holder 12, paragraphs [36-37]) to move opposite to a direction of tilts or vibrations of the structured light emitter module (as 500 is a shake correction drive mechanism with such function for the 100 optical unit, paragraphs [33-34, 43-44). 

10 Regarding claims 2 and 8, Wade teaches (see Figs. 1-10) wherein: the optical anti-shake component (500, 5, 100) comprises an optical image stabilizer (OIS) coil adapted to control movements of the structured light lens (as 500 includes coil 550/560, controlling the movement s of 1a,12, as function of shake correction mechanism, paragraphs [33-34, 43, 56-60]).  
Regarding claims 3 and 9, Wade teaches (see Figs. 1-10) wherein: the optical anti-shake component (500, 5, 100) comprises an autofocus coil adapted to focus the 15structured light lens (i.e. as 500, 5 comprises coils 30t,s, paragraphs [36, 38-42]). 
Regarding claims 4 and 10, Wade teaches (see Figs. 1-10), wherein: the optical anti-shake component (500,5, 100) comprises a circuit board connector mounted on a side of the OIS coil (i.e. as connector end parts of 420, e.g. 425 and 490 on 410, on a side of coil(s) 500, paragraphs [58, 62] as depicted in e.g. Figs. 2a,b, 6-7) and adapted to electrically couple the optical anti-shake component to the circuit, flexible-hard composite board (i.e. to couple 500 to 420,410, paragraphs [34, 37, 58, 62] as depicted in e.g. Figs. 2a,b, 6-7).  
Regarding claims 5 and 11, Wade teaches (see Figs. 1-10), wherein: the optical anti-shake component (500,5, 100) comprises a base (i.e. as lower cover 700 of the base 200, paragraphs [45-49]); the circuit board connector is mounted between the base and the OIS coil (as end parts of 420, e.g. 425 and 490 are between coils 550/560 and lower cover 700, as depicted in e.g. Figs. 2a,b, 6-7, e.g. paragraphs [45-46, 34, 58, 62]).  
5 Regarding claims 6 and 12, Wade teaches (see Figs. 1-10) further comprising a carrier mounted on a side of the laser source (i.e. as support point/plate 180,183 on a side of 1b as laser light source, paragraphs [50, 52, 86]), wherein the base  (700) mounts the optical anti-shake component  (500, 100) to the carrier (i.e. as base 700 mounts 500, 100 to support point, plate 180,183, paragraphs [50, 52, 67], as depicted in e.g. Figs. 5-7).   


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al.  “Projection lens system, projection apparatus, sensing module and electronic device”, US 10175493 B1 also disclose features of the instant invention (see e.g. Figs. 1, 3, 5, 13-15 and their descriptions).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872